Citation Nr: 1209440	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  05-16 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include residuals of muscle strain of the back.

2.  Entitlement to service connection for a lumbar spine disorder, to include residuals of muscle strain of the back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1973 to October 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In a December 2011 Supplemental Statement of the Case (SSOC), the RO/AMC affirmed the determination previously entered.  The case was then returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The preponderance of the evidence does not show that the Veteran's cervical spine disorder is related to his military service.

2.  The preponderance of the evidence does not show that the Veteran's lumbar spine disorder is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in October 2004, May 2005, and May 2006, the Veteran was notified of the information and evidence necessary to substantiate his claims.  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

With respect to the Dingess notice requirements, in light of the Board's denial of the Veteran's claims, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the Court's holding.  Nevertheless, the Veteran was provided appropriate Dingess notice in the May 2006 notice letter.

The duty to assist also has been fulfilled, as the Veteran's service, private, and VA medical records relevant to the claim have been requested and obtained and the Veteran has been provided with VA examinations for the claimed disabilities.  The Board finds that the available medical evidence is sufficient for an adequate determination of his claims.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.

Legal Criteria for Service Connection

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for certain chronic diseases, such as arthritis, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  That an injury or event occurred in service alone is not enough. There must be chronic disability resulting from that injury or event.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection can also be found for any disease diagnosed after discharge, if all the evidence establishes it was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claims.

The Merits of the Claims

The Veteran in this case claims that his current cervical spine and lumbar spine disorders are related to his military service.  He essentially attributes his current spine disorders to an in-service incident during which he injured his back while lifting heavy artillery shells.  Having reviewed the evidence of record in light of the relevant laws and regulations, the Board finds that the preponderance of the evidence is against the claims.  Accordingly, the appeal must be denied.

Service treatment records associated with the claims file show that the Veteran was treated for back symptomatology while on active duty.  An October 1974 service treatment records shows that he was diagnosed with a muscle strain following his report of back pain.  On the July 1975 separation report of medical history, the Veteran reported having recurrent back pain.  The associated July 1975 separation report of medical examination shows that the clinical assessment of the Veteran's spine was generally normal.  The service treatment records are negative for reports of neck or cervical spine symptomatology.

Post-military VA medical records have been associated with the claims file and show that the Veteran reported having low back pain.  In September 1977, he reported having lower back pain since 1975.  The physical examination revealed tenderness over his lumbar spine and the X-ray examination showed no evidence of pathology.  The assessment was a questionable lumbosacral strain.  

During a January 1978 VA medical assessment, the Veteran reported having injured his back in 1973 and experiencing low back symptomatology while on active duty.  He reported that he experienced similar symptoms after his separation in 1975; he essentially described having intermittent low back symptomatology.  The Veteran underwent a physical examination, which did not reveal any physical findings indicative of a chronic back strain or residuals of an acute back injury.  The examiner commented that the Veteran's history was suggestive of some occupational, acute fatigue with back pain.  

Subsequently, in March 1978, the Veteran sought private medical treatment for pain on both of his sides and his back.  The associated private treatment records show that he was diagnosed with musculoskeletal pain and an urinary tract disorder.  

Private medical records dated from March 1984 to April 1984 provide the earliest evidence of a diagnosed cervical spine disorder.  These records document his report of neck pain and stiffness following a motor vehicle accident in March 1984.  He was diagnosed with cervicalgia, noted to be secondary to the motor vehicle accident.     

Private medical records dated in February 1987 show that the Veteran sought in-patient treatment following a work injury in December 1986.  He stated that he experienced chest pain after performing heavy lifting.  He reported that he initially sought chiropractic care and that he was told that he had a "pinched nerve" and compressed disc in his neck.  During the examination, he reported experiencing pain in his neck, shoulder, and back.  The Veteran underwent clinical assessments and was diagnosed with cervical disc disease.  These records further show that he was diagnosed with rheumatoid arthritis of the cervical and lumbar spine and that he underwent a myelogram in February 1987.  

Additional VA medical records document the Veteran's reports of neck and low back pain.  A July 1998 medical record includes the Veteran's report of having neck muscle spasms for approximately five to ten years.  In November 2004, he reported having low back pain ever since his military service.  These records, dated collectively from February 1992 to December 2007, are negative for opinions regarding the etiology of the Veteran's disorders.  

In support of his claims, the Veteran submitted lay statements from his friends describing their recollections regarding his back.  In a September 1992 statement, L.C.G. essentially reported that he served with the Veteran and that he remembered when the Veteran was sent to the hospital due to back pain in 1974.  He reported that he reconnected with the Veteran three to four years later, at which time the Veteran was trying to get information on how to treat his symptomatology.  In an additional letter, also dated in September 1972, the Veteran's friend O.B.R. reported that he served with the Veteran and that he remembered when the Veteran received treatment for problems with his back and legs.  

The Veteran underwent a VA spine examination in March 2008 to assess the severity and etiology of his cervical spine and lumbar spine disorders.  The examiner reviewed the claims file in conjunction with conducting the examination.  The Veteran reported that he first experienced low back pain in 1974 while lifting heavy artillery shells during his military service; he reported that he was diagnosed with a back strain.  He stated that he later experienced back pain and chest pain in 1987 while performing heavy lifting at work; reportedly, he was thought to have a ruptured disc in his neck, but subsequent X-ray examinations of the cervical and lumbar spine were negative.  The Veteran reported that he continued to experience low back pain.  The Veteran underwent a clinical examination, after which he was diagnosed with chronic lumbosacral strain and chronic cervical sprain.  The examiner noted that the X-ray examinations of the cervical and lumbar spine were negative.  He highlighted that the Veteran had no diagnosis at the time of his discharge for service or in the time immediately following his discharge.  The examiner acknowledged that the Veteran was treated in service for a lumbar symptomatology, but stated that there was no evidence of continued residual difficulty at the time of his discharge.  Based on this, he opined that the Veteran's lumbar spine disorder was less likely than not due to service.  With regards to his cervical spine disorder, the examiner highlighted the Veteran's report of the onset of his cervical spine symptomatology in 1987, some twelve years after his discharge.  The examiner concluded that the Veteran's cervical sprain was not due to his military service.

In November 2010, the Veteran underwent a second VA spine examination, at which time the claims file was reviewed by the VA examiner.  The Veteran denied any memory of injuring his neck, but reported developing spasms in his neck shortly after his discharge from the military.  With regards to his lumbar spine, he reported that he was treated in 1974 while on active duty for muscle spasms.  He stated that he experienced intermittent pain in his low back for some time.  The Veteran underwent a physical examination of the spine, which revealed painful motion.  The examiner noted his review of a July 2010 X-ray examination that showed degenerative changes of the lumbar spine.  Following the clinical examination, the Veteran was diagnosed with degenerative disc disease and degenerative joint disease of the cervical spine and mild degenerative disc disease of the lumbar spine.  The examiner highlighted the Veteran's report that his cervical spine pain began following his military service.  Given this, he opined that it was less likely than not that his cervical spine disorder was related to his military service.  The examiner similarly opined that the Veteran's lumbar spine disorder was less likely than not related to his military service; instead, he opined that his lumbar spine disorder represented the wear and tear of the aging process.  In rendering this opinion, the examiner highlighted that the Veteran was only treated on one occasion in service in 1974 for back spasms.  

Analysis- Cervical Spine Disorder

Based on the foregoing, the Board finds that service connection is not warranted for a cervical disorder.  The medical evidence of record shows that he was diagnosed with cervical spine degenerative disc disease and degenerative joint disease.  However, the preponderance of the evidence does not show that these diagnoses are related to the Veteran's military service.

The Veteran essentially maintains that his current cervical spine disorder is related to his military service and that he has experienced a continuity of symptomatology following his separation.  He attributed his cervical spine disorder to an in-service muscle strain and has reported experiencing cervical spine symptomatology soon after his separation from active duty.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., experiencing pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he has experienced cervical spine symptomatology ever since his military service, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) [distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")].

In making this credibility determination, the Board does not find the Veteran's statements that his cervical spine disorder began in service and that he experienced a continuity of symptomatology to be credible.  The Board finds that while the Veteran's report of in-service cervical spine symptomatology is competent, the credibility of such reports are called into question by many factors, including a personal interest in securing benefits.  Indeed, the Veteran's service treatment records are negative for reports of cervical spine pain.  While these records show that he was diagnosed with a back strain in August 1975, the Veteran did not report any cervical spine symptomatology at that time or at any other time while on active duty service.  The July 1975 separation report of medical examination shows that the examination of his spine was normal at the time of his separation.  The Board finds the service treatment records to carry far more weight of credibility and probative value that the Veteran's statements concerning the onset of his cervical spine disorder.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Such records are more reliable, in the Board's view, than the unsupported assertions of events now several decades past, made in connection with his claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

Furthermore, the Board finds that the Veteran's reports of an in-service onset and a continuity of symptomatology are also not supported by the evidence of record.  Specifically, he has provided inconsistent statements regarding his reported treatment and the onset of his cervical spine disorder.  Although he has generally claimed that his cervical spine symptomatology began in or soon after service, in March 1984 he reported experiencing the claimed symptomatology following a motor vehicle accident.  He reported experiencing neck pain again following a December 1986 work injury.  In July 1998, he reported the onset of his cervical spine symptomatology as five to ten years prior, which would be approximately in 1993 or 1988.  Moreover, the Veteran's claim that his cervical spine symptomatology began during his military service is contradicted by his report during the March 2008 and November 2010 VA examinations that his symptomatology began following his separation from military service.  Given the preponderance of the evidence in its totality, the Veteran's reports of a cervical spine disorder that began in service and a continuity of symptomatology are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See also Macarubbo v. Gober, 10 Vet. App. 388 (Fed. Cir. 1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  Therefore the Veteran's statements as to the onset of his cervical spine disorder and the continuity of his cervical spine symptomatology are given less probative value when compared to the medical evidence and other lay evidence of record.

Indeed, the medical evidence does not show diagnosed cervical spine disorder until many years after the Veteran's separation from active duty service.  The medical evidence first reveals the first evidence of a service-connectable diagnosis in 1987, at which time the Veteran was diagnosed with cervical spine disc disease.  The Board highlights that this diagnosis was rendered over a decade following the Veteran's separation from the military.  The Board notes that evidence of a prolonged period without medical complaint and the amount of time that elapsed since active duty service can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (2000).  Accordingly, entitlement to service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.3.07, 3.309.

Essentially, the only evidence relating the Veteran's cervical spine disorder to his military service is the Veteran's own statements.  Indeed, the medical evidence is negative for a competent medical opinion relating the claimed disorder to the Veteran's military service.  The Board finds the March 2008 and November 2010 VA examiners' opinions to be highly probative in this regard.  Based on clinical and diagnostic testing of the Veteran and review of the claims file, the examiners essentially opined that the Veteran's current cervical spine disorders were not due to his military service.  These opinions are considered highly probative as they are definitive, based upon a complete review of the Veteran's entire claims file and clinical examinations of the Veteran, and supported by detailed rationales.  Accordingly, the opinions are found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Veteran has not provided any competent medical evidence to rebut the opinion against his claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  Essentially, there is no competent and credible medical and lay evidence of record relating the Veteran's current cervical spine diagnoses to an in-service injury or to his military service.  Thus, there is no basis to grant service connection for a cervical spine disorder in this instance.

Analysis- Lumbar Spine Disorder


With regards to this claim, the Board finds that the preponderance of the evidence weighs against the grant of service connection for a lumbar spine disorder.  The Board recognizes that the medical evidence shows that the Veteran currently suffers from degenerative disc disease and rheumatoid arthritis of the lumbar spine.  However, the preponderance of the medical evidence, as discussed below, does not indicate that the Veteran's current disorder is related to his military service.  Therefore, the Board concludes that service connection is not warranted.

The Veteran essentially maintains that his current lumbar spine disorder is related to an October 1974 in-service back injury.  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States Court of Appeals for Veterans Claims, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2).  The Veteran's service treatment records confirm the occurrence of the in-service back injury, with an October 1974 diagnosis of muscle strain.  As such, the Veteran's account of the in-service lumbar spine injury is considered competent.

Having found the Veteran's lay statement to be competent, the Board must also determine whether such evidence is credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

Here, the Board finds that the Veteran's account of having a lumbar spine injury, at least of an acute and transitory nature, at the time of the in-service incident is credible.  As noted above, the October 1974 service treatment record confirms that he was diagnosed with a muscle strain following reports of back pain.  

Similarly, the Board finds the lay statements from the Veteran's friends L.C.G. and O.B.R. to be both competent and credible as to the incurrence of an acute and transitory lumbar spine symptomatology during the Veteran's military service.  The Board finds that L.C.G. and O.B.R. are both competent to report their observations with respect to the onset and occurrence of the Veteran's lumbar spine symptomatology.  See Jandreau, 492 F.3d 1372; see Buchanan, 451 F.3d 1313.  The Board also finds these statements to be credible as there is no contradictory evidence of record.

While the Veteran's service treatment records and the lay statements of record confirm the occurrence of a single lumbar spine injury during his military service, the fact remains that there is no evidence that the Veteran suffered a chronic injury or disability as a result of the in-service incident.

In this regard, the Board finds that the July 1975 separation report of medical examination, which was completed three months prior to separation, is highly probative as to the Veteran's condition at the time nearest his release from active duty, as it was generated with the specific purpose of ascertaining the Veteran's then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1993) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of reasons for the Board's decision).  While the Veteran reported experiencing recurrent back pain on the associated July 1975 separation report of medical history, the July 1975 separation report of medical examination is entirely negative for any symptoms associated with a lumbar spine disorder and reflects that the clinical examination of the Veteran's spine was normal.  The Board finds that the July 1975 separation report weighs heavily against the claim.  The service medical records support a conclusion that the Veteran's in-service diagnosis of a muscle strain was acute and transitory, as the subsequent July 1975 separation report of medical examination shows no clinical findings of a lumbar spine disorder prior to his discharge.

Moreover, the medical evidence does not show diagnosed lumbar spine disorder until years after the Veteran's separation from active duty service.  While the medical evidence documents his reports of lumbar spine symptomatology in 1977, nearly two years following separation, the Veteran was not diagnosed with a definitive lumbar spine disorder for many years following separation.  The medical evidence shows that he did not have any physical or clinical evidence of any lumbar pathology when assessed in September 1977 and January 1978.  The Board acknowledges that the medical evidence documents the Veteran's post-separation reports of low back pain as early as 1977.  However, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The medical evidence simply does not show that the Veteran was definitively diagnosed with a lumbar spine disorder until over a decade following his separation from the military.  It was not until February 1987 that the Veteran was diagnosed with rheumatoid arthritis of the lumbar spine, a diagnosis was rendered over a decade after his separation from the military.  As previously noted, the amount of time that elapsed since active duty service can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (2000).  Given the time span between the Veteran's separation and when he was definitively diagnosed with lumbar spine arthritis, the criteria for presumptive service connection have not been met in this instance.  See 38 C.F.R. § 3.307, 3.309.

Here, the Board finds highly probative the March 2008 and November 2010 VA examiners' opinions.  Based on clinical and diagnostic testing of the Veteran and review of the claims file, the examiners determined that the Veteran's lumbar spine disorder was less likely as not related to his military service.  Instead, the November 2010 VA examiner concluded that his current lumbar spine disorder essentially represented the wear and tear of the aging process.  The March 2008 and November 2010 VA examiners' opinions are considered highly probative, as they are definitive, based upon complete reviews of the Veteran's entire claims file and clinical examination of the Veteran, and supported by detailed rationales.  Accordingly, the opinions are found to carry significant probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Veteran has not provided any competent medical evidence to rebut the opinion against his claim or otherwise diminish its probative weight.  See Wray v.  Brown, 7 Vet. App. 488, 492-93 (1995).  Essentially, there is no competent and credible medical and lay evidence of record relating the Veteran's current lumbar spine disorder to an in-service injury or to his military service.  Thus, there is no basis to grant service connection in this instance.

Conclusion

In reaching the above determinations, the Board again notes that consideration has been given to the Veteran's statements that he has cervical and lumbar spine disorders that are related to his military service.  Lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1313.  However, cervical and lumbar spine disorders are not disabilities subject to lay opinions as to diagnosis and etiology.  While some symptoms of the disorders, such as pain, may be reported by a layperson, the diagnosis and etiology of the disorders require medical training.  The Veteran does not have the medical expertise to diagnose himself with the claimed disorders, nor does he have the medical expertise to provide an opinion regarding their etiologies.  Thus, the Veteran's lay assertions as to the etiology of his cervical and lumbar spine disorders are not competent or sufficient in this instance.  Jandreau, 492 F.3d 1372.

Given that the preponderance of the evidence weighs against the Veteran's claims, for the Board to conclude that the Veteran has a cervical spine and a lumbar spine disorder that were incurred during his military service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, the claims for service connection must be denied.  

Essentially, as the weight of the competent and probative evidence is against a finding that the Veteran's claimed cervical spine and lumbar spine disorders are related to service, the preponderance of the evidence is against these service connection claims.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The benefits sought on appeal are therefore denied.


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a lumbar spine disorder is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


